internal_revenue_service national_office technical_advice_memorandum date number release date index uil numbers control number tam-104647-00 cc ita b3 director’s office lmsb taxpayer’s name taxpayer’s id number taxpayer’s address tax_year ended date of conference legend corp a b network location c year issues if corp a barters advertising time on its television station for the right to broadcast a television series or feature films under the accrual_method of accounting when must the advertising income be accrued if corp a barters advertising time on its television station for the right to broadcast a television series or feature films under the accrual_method of accounting when are the resulting deductions incurred and in what amount conclusions if corp a barters advertising time on its television station for the right to broadcast a television series or feature films it must accrue advertising income as each episode in a series or each film is received tam-104647-00 if corp a barters advertising time on its television station for the right to broadcast a television series or feature films corp a will have basis in the episodes of a series or in a feature film equal to the amount of income corp a accrues with respect to the advertising time bartered for those episodes or films corp a may not take depreciation or other deductions except in relation to basis it has already established any remaining basis is deductible when the episodes or films are destroyed or returned to the distributor after broadcast facts corp a owns and operates a television station an affiliate of the b network in location c corp a uses the accrual_method of accounting for book and tax purposes and has a calendar taxable_year the taxable_year at issue is year corp a earns income from selling advertising time on its station sometimes corp a barters advertising time for property or services most commonly advertising time is bartered for the rights to show a syndicated television series or feature films that have been grouped together as a package corp a obtains the rights to broadcast syndicated television series or feature film packages through program licensing agreements with unrelated distributors the licensing agreements for a television series provide for the number of episodes the number of times an episode may be broadcast the length of the license the time slot and the available commercial minutes the order in which the episodes may be broadcast is determined by the distributor the license agreement gives corp a some rights to exclusivity in regard to being the only television station in its broadcasting area to carry a particular series during the licensing period under the program license the distributor delivers to corp a a copy of each episode or film just before it is broadcast the programs may be sent by satellite a few days before or by video diskette a few weeks before corp a has no right to broadcast an episode or film until the specified date and time and cannot broadcast the episode or film without also broadcasting the advertising copies of the programs remain the property of the distributor and corp a has no rights to the copies other than to broadcast them after the broadcast corp a has to either return the copy to the distributor or destroy it and provide the distributor a certificate of destruction corp a may pay for the licensing arrangement with cash or it may barter for all or part of the cost of the programs with the advertising time available during the broadcast of the programs when corp a barters it sells the advertising time it has retained and the distributor sells the advertising time it has received in the transaction corp a receives the episode or film with the advertising the distributor has sold already encoded in it income tam-104647-00 under sec_61 gross_income generally means income from whatever source derived including gross_income derived from business sec_1_61-1 states that gross_income includes income realized in any form whether in money property or services sec_1_61-2 provides that except as otherwise provided in sec_1_61-1 if services are paid for in property the fair_market_value of the property taken in payment must be included in income as compensation sec_1_61-2 states that sec_1_61-2 does not apply to the transfer of property as defined in sec_1_83-3 unless sec_1_83-8 relating to the applicability of sec_83 applies sec_83 does not apply in this case sec_1_451-1 provides that as a general_rule gains profits and income are includible in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under an accrual_method of accounting_income is includible in gross_income when all the events have occurred fixing the right to receive such income and the amount thereof can be determined with reasonable accuracy see also 292_us_182 the right to receive income is fixed upon the earliest of the taxpayer’s receipt of the payment the contractual due_date or the taxpayer’s performance 107_tc_282 aff’d 161_f3d_1231 9th cir cert_denied 528_us_822 citing 372_us_128 in the present case because the episode or film will always be received with the appropriate advertising in place before the broadcast corp a’s performance for the right to broadcast the episode or film will always be after the due_date and receipt of the episode or film thus when corp a exchanges advertising for the right to broadcast television series or feature film packages it must report the fair_market_value of broadcasting each episode or each film when each is received the agent argues that corp a has income at the beginning of the license period equal to the fair_market_value of all the rights corp a receives under the licensing agreement however significantly the licensing agreement is executory that is there has been no performance by either party in this sense the present case is distinguishable from charles schwab supra on which the agent relies in charles schwab a broker was found to have accrued commission fees on the trade_date of the stock it sold for clients because at that point the broker had performed all but ministerial functions t c pincite consistent with schlude supra corp a need not report in income the value of all the rights due to it under the executory agreements when entered schlude involved the correct timing of income received by a dance studio for dance lessons under contract the contracts were noncancellable and no refunds were available the students made tam-104647-00 down payments and paid the balance due in installments or with negotiable notes although the contracts designated the period during which the lessons had to be taken there was no schedule of specific dates for lessons the taxpayer deferred income from amounts paid under the contracts until the dance lessons to which the payments were attributable were performed the supreme court instead held that the taxpayer had to include in income the amounts representing cash receipts notes receivable and contract installments due and payable significantly the government had successfully argued in both the tax_court and the eighth circuit in schlude that the taxpayer had to include in income all amounts due under the contract when the contract was entered however the government conceded in the supreme court that future payments that are neither due nor matured by the performance of related_services were not currently includible in income schlude u s pincite n because of the government’s concession the supreme court reversed the portion of the lower court’s decision that had accrued amounts for services not performed or otherwise due or payable u s pincite see 406_f2d_987 6th cir following schlude on similar facts as a result income generally accrues under an executory_contract that is one that has not been performed as the payments under the contract are due or are paid and not when the rights under the contract are initially received thus in 43_tc_448 acq 1965_2_cb_4 and nonacq on another issue 1965_2_cb_7 the taxpayer had deferred reporting investment fees income it had not yet earned the tax_court held that the taxpayer had to report currently amounts actually received or billed but could defer amounts not yet billed by the end of the tax_year similarly 47_tc_58 acq on another issue 1967_2_cb_2 held that the taxpayer was not taxable on noncancellable executory contracts for its advertising services in the year they were obtained but in the subsequent year when the billing date and payment occurred this position is also consistent with 72_tc_623 aff’d without opinion 622_f2d_579 3d cir cer449_us_921 upon which the agent also relies there the taxpayer had current taxable gain when it traded future advertising for the immediate receipt of tangible_property the receipt of a contract can result in income or at least gain in certain circumstances if its fair_market_value can be determined or if it is the equivalent of cash see 98_tc_54 however executory contracts to make future payments in money have been considered to not have a fair_market_value see eg 30_f2d_622 2d cir c w titus inc v 33_bta_928 in addition to be the equivalent of cash the contract must among other things be unconditionally assignable and of a kind that is frequently transferred to lenders or investors at a discount see 289_f2d_20 5th cir estate of silverman t c pincite the license agreements involved in the present case do not meet this criteria deduction tam-104647-00 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally under sec_461 the amount of deduction allowed shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of liability can be determined with reasonable accuracy and economic_performance as provided in sec_461 has occurred with respect to the liability under sec_461 and sec_1_461-4 if the liability of a taxpayer arises out of the taxpayer’s use of the property economic_performance occurs ratably over the period of time the taxpayer is entitled to the use of the property sec_1_461-4 defines economic_performance under sec_461 for barter transactions the regulations state that if the liability of a taxpayer requires the taxpayer to provide services property or the use of property and arises out of the use of property by the taxpayer or out of the provision of services or property to the taxpayer by another person economic_performance occurs to the extent of the lesser_of a the cumulative extent to which the taxpayer incurs costs within the meaning of sec_1_446-1 in connection with its liability to provide the services or property or b the cumulative extent to which the services or property is provided to the taxpayer when a taxpayer engages in a barter transaction the transaction should be treated as if the taxpayer sold its own product or services at fair_market_value and then paid fair_market_value for the product or services of the other party 282_f2d_9 6th cir cert_denied 365_us_843 39_tc_1 as indicated earlier the taxpayer should take into account the fair_market_value of what it has received in the barter transaction sec_1_61-2 79_tc_957 the fair_market_value of what is provided by each side of the barter transaction is equal or presumed to be equal 370_us_65 393_f2d_992 ct_cl but even if the sides are not equal giving the taxpayer a basis equal to the amount taken into income prevents the inequities of no tax being paid to the extent the basis is more than the income and of double_taxation to the extent the basis is less 126_fsupp_184 ct_cl thus the recognition of income gives the taxpayer a cost_basis in the services or product received equal to the amount of income recognized 91_tc_627 stahl v commissioner tcmemo_1987_323 conversely it has been held that if no income is reported upon receipt of the property the taxpayer has no basis in the property see 50_tc_257 bellows v commissioner tcmemo_1967_199 tam-104647-00 the service’s published position is consistent with the court cases cited above for example revrul_73_13 1973_1_cb_42 applies the basis rule to services received it holds that executives who had to include in income dollar_figure of financial services provided to them by their employer could deduct the dollar_figure to the extent the costs were allowable under sec_212 revrul_83_130 1983_2_cb_148 applies the basis rule to property holding that a taxpayer has a basis in a house won in a raffle equal to its fair_market_value taken into income minus the cost of the raffle ticket similarly revrul_84_67 1984_1_cb_28 holds that where there was an election to exclude or include in income certain forestry incentive payments the taxpayer’s basis in reforestation is increased to the extent the payments are included in income relying on revrul_73_13 notice_89_55 1989_1_cb_696 held that a farmer should include in income the difference between the amount_paid for feed and the fair_market_value of the feed received and is allowed a deduction for the fair_market_value of the feed notice_89_55 also relied upon revrul_84_67 to find that i f payments are not excluded from gross_income a taxpayer is treated as paying or incurring a cost equal in amount to the payment and may recover this cost through deduction or amortization c b pincite see also revrul_92_16 1992_16_cb_15 holding that if the receipt of property does not result in income the property’s basis is not measured by a reference to its fair_market_value the agent argues that sec_1_461-4 operates to limit corp a’s deduction with respect to the barter_exchange to the cost incurred in broadcasting the distributor’s advertising however since corp a already deducts operating costs the agent concludes that there is no additional cost associated with the barter_exchange and corp a’s deduction is dollar_figure-0- we do not think that the economic_performance regulations change the established precedent regarding the amount of deduction or basis to which a taxpayer is ultimately entitled rather the barter rule only applies to postpone costs incurred by a taxpayer in performing its side of the barter_exchange interpreting sec_1_461-4 to preclude basis resulting from the recognition of income would result in the taxpayer having a different deduction depending on whether the taxpayer received cash or barter sec_461 affects the timing of a deduction not its amount see h_r rep no pt 98th cong 2d sess stating that the reason for enactment of sec_461 was that the time for the accrual of a deduction should be changed to take into account the time_value_of_money see also h_r rep no 98th cong 2d sess thus we conclude that corp a has basis in episodes and films equal to the amount of advertising income it accrues with respect to the barter for those episodes or films and obtains that basis when the income is accrued corp a may not take depreciation or other deductions except in relation to basis it has already established any remaining basis is deductible when the episodes or films are destroyed or returned to the distributor after broadcast other_property received tam-104647-00 corp a also trades advertising time on its station for other_property and services in all the agreements covering such transactions corp a’s performance was completed by the end of the calendar_year following the tax_year at issue under the principles discussed above corp a must also include in income the fair_market_value of other_property or services traded for its advertising however revproc_71_21 1971_1_cb_549 allows deferral of advance_payments in certain circumstances where the taxpayer’s performance of services is completed by the end of the tax_year following the one at issue advertising is considered to be services for the purposes of revproc_71_21 t f h publications t c pincite thus if the requirements of revproc_71_21 are met corp a may defer reporting income until it is earned through corp a’s performance when corp a receives other_property or services it will have basis in the property or services equal to the amount of income it has accrued in the barter transaction because income is deferred under revproc_71_21 corp a’s basis in the property or services will be built up over time again corp a may not take depreciation or other deductions except in relation to basis it has already established
